DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 and 12-20 of US Application No. 16/519,727 are currently pending and have been examined. Applicant amended claims 1, 6, 9-10, and 13-20 and canceled claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Poeppel et al. (US 2018/0178741 A1, “Poeppel”) in view of Minster et al. (US 2017/0278312 A1, “Minster”).

            Regarding claims 1 and 18, Poeppel discloses decreasing autonomous vehicle power consumption and teaches:
determining, by a computing system that comprises one or more computing devices, that a first autonomous vehicle is in an idle state in which the first autonomous vehicle is online with a service entity and is not performing a vehicle service (vehicle computing system 108 can determine a place to park for a vehicle awaiting a trip  – see at least ¶ [0034]); 
obtaining, by the computing system, one or more vehicle parameters associated with the first autonomous vehicle that is in the idle state and one or more environmental parameters (data acquisition system 112 of vehicle computing system 108 may include GPS equipment – see at least ¶ [0030]; acquired GPS data = vehicle parameter; vehicle computing system 108 can determine locations and amount of autonomous vehicles – see at least ¶ [0037]; environmental parameter = locations of other autonomous vehicles; predicted demand for an event may be determined by vehicle computing system 108 – see at least Fig. 3 and ¶ [0034], [0036]; environmental parameter = demand and event; environmental parameters – see at least ¶ [0037]); 
determining, by the computing system, a task for the first autonomous vehicle to perform while the first autonomous vehicle is in the idle state based at least in part on at least one of the one or more vehicle parameters or the one or more environmental parameters (vehicle computing system 108 can consider the amount of available resources and demand to determine a location for vehicle 102 to park – see at least ¶ [0040]), [ ]; and 
communicating, by the computing system, data indicative of the task for the first autonomous vehicle to perform while the first autonomous vehicle is in the idle state (computing system 108 can send signals to one or more control system 108 of vehicle 102 that cause the control system to park the vehicle – see at least ¶ [0053]).  

Poeppel fails to teach the task including instructing the first autonomous vehicle to travel to a location of a second autonomous vehicle that is online with the service entity to provide assistance to the second autonomous vehicle.

However, Minster discloses a system and method for automatic maintenance and teaches:
the task including instructing the first autonomous vehicle to travel to a location of a second autonomous vehicle that is online with the service entity to provide assistance to the second autonomous vehicle (if it is determined that an autonomous vehicle has an urgent or otherwise high severity level maintenance need while delivering a load or transporting a passenger, it is possible to dispatch a substitute autonomous vehicle or the like to complete the delivery or transportation such that the disruption in the task or work being performed by the autonomous vehicle requiring urgent maintenance is minimal).

It would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Poeppel to provide for instructing the first vehicle to provide assistance to a second vehicle, as taught by Minster, to minimize the disruption in the task or work being performed by the second vehicle (Minster at ¶ [0077]).

Regarding claim 2, Poeppel further teaches:
wherein the one or more vehicle parameters comprise data indicative of at least one of a current location of the first autonomous vehicle (data acquisition system 112 of vehicle computing system 108 may include GPS equipment – see at least ¶ [0030]), an electric charge level of the first autonomous vehicle, a fuel level of the first autonomous vehicle, an available data storage level of the first autonomous vehicle, an amount of time the first autonomous vehicle has been in the idle state, a physical proximity to one or more second vehicles that are online with the service entity, a restriction associated with the first autonomous vehicle, or a preference associated with the first autonomous vehicle.  

Regarding claim 3, Poeppel further teaches:
wherein the one or more environmental parameters comprise data indicative of at least one of a weather condition, a traffic condition, an event, one or more locations of one or more second vehicles that are online with the service entity, a volume of service requests for vehicle services, or a geographic area with an imbalance in a number of vehicles associated with the geographic area (vehicle computing system 108 can determine locations and amount of autonomous vehicles – see at least ¶ [0037]; predicted demand for an event may be determined by vehicle computing system 108 – see at least Fig. 3 and ¶ [0034], [0036]).  

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Herbach et al. (US 9,368,026 B1, “Herbach”) in view of Minster et al. (US 2017/0278312 A1, “Minster”).

Regarding claim 13, Herbach discloses fallback request for autonomous vehicles and teaches:
one or more processors; and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the computing system to perform operations (server computing device 210, vehicle computing device 110 – see at least Fig. 5; devices 210 and 110 may include processors and memory – see at least Fig. 3 and 9:48-53) comprising:
determining that a first autonomous vehicle is in an idle state, wherein the first autonomous vehicle is online with a service entity (upon receiving a task request, server computing devices 210 may identify a vehicle based on availability and location – see at least 12:6-12); 
obtaining one or more vehicle parameters associated with the first autonomous vehicle that is in the idle state (vehicle self-driving systems may transmit status updates to the vehicle’s computing device, such as fuel level and sensor measurements – see at least 4:56-65); 
determining a task for the first autonomous vehicle to perform while the autonomous vehicle is in the idle state based at least in part on at least one of the one or more vehicle parameters [ ] (vehicle’s computing device may use the status updates to determine if a trigger condition for a task is met – see at least 4:45-65); and  53
communicating data indicative of the task for the first autonomous vehicle to perform while the first autonomous vehicle is in the idle state (if the trigger condition is met, a fallback task is triggered and a fallback selector module sends instructions to execute any fallback tasks corresponding to the trigger, e.g., refueling or recharging at a charging station nearest to the vehicle – see at least 5:7-17).  

Herbach fails to teach the task including instructing the first autonomous vehicle to travel to a location of a second autonomous vehicle that is online with the service entity to provide assistance to the second autonomous vehicle.

However, Minster discloses a system and method for automatic maintenance and teaches:
the task including instructing the first autonomous vehicle to travel to a location of a second autonomous vehicle that is online with the service entity to provide assistance to the second autonomous vehicle (if it is determined that an autonomous vehicle has an urgent or otherwise high severity level maintenance need while delivering a load or transporting a passenger, it is possible to dispatch a substitute autonomous vehicle or the like to complete the delivery or transportation such that the disruption in the task or work being performed by the autonomous vehicle requiring urgent maintenance is minimal).

It would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Herbach to provide for instructing the first vehicle to provide assistance to a second vehicle, as taught by Minster, to minimize the disruption in the task or work being performed by the second vehicle (Minster at ¶ [0077]).

Regarding claim 14, Herbach further teaches:
wherein determining that the first autonomous vehicle is in the idle state comprises obtaining, from the autonomous vehicle, data indicating that the first autonomous vehicle has completed a first vehicle service assignment and determining that the first autonomous vehicle is not assigned to a second vehicle service assignment (a fallback task may be executed when there are no other tasks in the queue – see at least 5:32-53; i.e., no tasks in the queue is data indicating that any previously queued tasks are completed and no current tasks are assigned; computing device may send status update reports to the dispatching system – see at least 6:25-35).  

Regarding claim 15, Herbach further teaches:
wherein determining the task for the first autonomous vehicle to perform while the first autonomous vehicle is in the idle state comprises determining the task for the first autonomous vehicle based at least in part on a task hierarchy (designation of a level of priority of the fallback task may be include with the instructions – see at least 5:18-31);
[ ] a supply re-positioning task and [ ] a de-activation task (fallback tasks may include pre-positioning and parking – see at least 3:56-67; park until further instructions are received – see at least 5:37-39; i.e., parking until receiving further instructions is deactivating the vehicle).  

Herbach fails to explicitly teach wherein the task hierarchy is indicative of a highest priority associated with a supply re-positioning task and a lowest priority associated with a de-activation task. However, a person of ordinary skill in the art can assign any desired priority level to the different fallback tasks. Assigning one particular fallback task a higher priority than another particular fallback task is merely a design choice for the person of ordinary skill and will have the predictable result of executing tasks based on the assigned priority. Therefore, it would have been obvious to assign a higher priority to a re-positioning task and a lower priority to a de-activation task to yield the predictable result of executing the re-positioning task first when the person or ordinary skill in the art desires to give higher priority to the re-positioning task. 

Regarding claim 16, Herbach further teaches:
communicating data indicative of a vehicle service assignment for the first autonomous vehicle (fallback tasks may include going for maintenance and refueling/recharging – see at least 3:56-67), wherein performance of the vehicle service assignment by the first autonomous vehicle is prioritized over performance of the task by the first autonomous vehicle (a fallback task having a trigger with a high level of urgency, such as driving to the nearest maintenance garage, may interrupt any non-passenger task – see at least 14:43-56).  

Claim 4-8, 10, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Poeppel in view of Minster, as applied to claims 1 and 18 above, and further in view of Herbach.

Regarding claim 4, Poeppel fails to teach but Herbach discloses fallback request for autonomous vehicles and teaches:
identifying, by the computing system, a plurality of candidate tasks for the first autonomous vehicle (task overseer module may manage a task queue – see at least 3:41-55); and 
selecting, by the computing system from the plurality of candidate tasks, the task for the first autonomous vehicle to perform while the first autonomous vehicle is in the idle state (fallback selector module may contain instructions for processing received fallback tasks and determining which fallback task to execute and when – see at least 3:41-55).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Poeppel and Minster to provide for identifying and selecting tasks, as taught by Herbach, to perform useful functions when the vehicle lacks any specific instructions as to what to do next (Herbach at 3:31-34). 

            Regarding claim 5, Herbach further teaches:
wherein each of the plurality of candidate tasks is associated with a priority weight (designation of a level of priority of the fallback task may be include with the instructions – see at least 5:18-31).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Poeppel, Minster, and Herbach to provide priority weighting, as further taught by Herbach, to perform useful functions when the vehicle lacks any specific instructions as to what to do next (Herbach at 3:31-34). 

            Regarding claim 6, Herbach further teaches:
wherein at least one of the priority weights associated with at least one of the candidate tasks is based at least in part on at least one of the one or more vehicle parameters or the one or more environmental parameters (a fallback task may be given a high level of urgency when there is a problem with the vehicle that can prevent the vehicle from completing a trip – see at least 14:43-56).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Poeppel, Minster, and Herbach to provide priority weighting, as further taught by Herbach, to perform useful functions when the vehicle lacks any specific instructions as to what to do next (Herbach at 3:31-34). 

Regarding claim 7, Herbach further teaches:
wherein the plurality of candidate tasks comprises a supply re-positioning task, a deactivation task, and at least one other task (non-passenger tasks may include pre-positioning, refueling/recharging, parking, going for maintenance, circling the block, and updating software – see at least 3:56-67).

Herbach fail to explicitly teach wherein a first priority weight associated with the supply re-positioning task is greater than at least one second priority weight associated with the at least one other task, and wherein the at least one second priority weight is greater than a third priority weight associated with the deactivation task.  However, a person of ordinary skill in the art can assign any desired priority level to the different fallback tasks. Assigning one particular fallback task a higher priority than another particular fallback task is merely a design choice for the person of ordinary skill and will have the predictable result of executing tasks based on the assigned priority. Therefore, it would have been obvious to assign a highest priority to a re-positioning task and a lowest priority to a de-activation task to yield the predictable result of executing the re-positioning task first when the person or ordinary skill in the art desires to give higher priority to the re-positioning task. 

Regarding claim 8, Poeppel further teaches:
wherein the first autonomous vehicle is located in a first geographic area, and wherein the supply re-positioning task comprises traveling to a second geographic area with an imbalance in a number of vehicles associated with the second geographic area (vehicle computing system 108 can consider the amount of available resources and demand to determine a location for vehicle 102 to park – see at least ¶ [0040]; if supply of vehicles is low an demand is high, i.e., an imbalance in vehicles in the area, computing system 108 can direct vehicle 102 to park near location 208 of event 206 causing the demand – see at least ¶ [0041]).  

Regarding claim 10, Herbach further teaches:
wherein the task for the first autonomous vehicle to perform while in the idle state further comprises a circling task, wherein the first autonomous vehicle is located in a first geographic area, wherein the circling task comprises the first autonomous vehicle traveling within the first geographic area (non-passenger tasks may include pre-positioning, refueling/recharging, parking, going for maintenance, circling the block, and updating software – see at least 3:56-67).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Poeppel, Minster, and Herbach to provide a circling task, as further taught by Herbach, to perform useful functions when the vehicle lacks any specific instructions as to what to do next (Herbach at 3:31-34). 

Regarding claim 12, Herbach further teaches:
obtaining, by the computing system, data indicative of a confirmation that the first autonomous vehicle has completed the task; and determining, by the computing system, a second task for the first autonomous vehicle to perform while the first autonomous vehicle is in the idle state (when the highest priority task in the queue is completed the next highest priority task is executed – see at least 6:25-35).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Poeppel, Minster, and Herbach to determine a second task, as further taught by Herbach, to perform useful functions when the vehicle lacks any specific instructions as to what to do next (Herbach at 3:31-34). 

Regarding claim 20, Herbach further teaches:
wherein each of the plurality of candidate tasks are associated with a priority (designation of a level of priority of the fallback task may be include with the instructions – see at least 5:18-31), and wherein determining the task for the autonomous vehicle to perform while the autonomous vehicle is in the idle state comprises determining the task for the autonomous vehicle based at least in part on the priorities associated with the plurality of candidate tasks (task overseer module may also contain instructions for determining when tasks should be performed in relation to one another; in other words, managing a task queue – see at least 4:3-18).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Poeppel, Minster, and Herbach to prioritize task and determining tasks based on prioritization, as further taught by Herbach, to perform useful functions when the vehicle lacks any specific instructions as to what to do next (Herbach at 3:31-34). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Herbach in view of Minster, as applied to claim 13 above, and further in view of Poeppel.

Regarding claim 17, Herbach and Minster fail to teach but Poeppel discloses decreasing autonomous vehicle power consumption and teaches:
obtaining one or more environmental parameters associated with at least one of an environment in which the autonomous vehicle is operating or the service entity (vehicle computing system 108 can determine locations and amount of autonomous vehicles – see at least ¶ [0037]; environmental parameter = locations of other autonomous vehicles; predicted demand for an event may be determined by vehicle computing system 108 – see at least Fig. 3 and ¶ [0034], [0036]; environmental parameter = demand and event; environmental parameters – see at least ¶ [0037]); and determining the task for the autonomous vehicle to perform while the autonomous vehicle is in the idle state based at least in part on at least one of the one or more environmental parameters (vehicle computing system 108 can consider the amount of available resources and demand to determine a location for vehicle 102 to park, i.e. pre-position – see at least ¶ [0040]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method and device for fallback request for autonomous vehicles of Herbach and Minster to provide for obtaining environmental parameters and determining the task based on the environmental parameters, as taught by Poeppel, to pre-position vehicles to meet expected demand (Poeppel at ¶ [0020]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666